In the
                       Court of Appeals
               Second Appellate District of Texas
                        at Fort Worth
                            No. 02-22-00158-CV

MICHAEL MOATES, Appellant           §   On Appeal from the 431st District Court


V.



GREG ABBOTT, IN HIS CAPACITY AS
GOVERNOR OF THE STATE OF TEXAS;     §   of Denton County (22-3236-431)
KEN PAXTON, IN HIS CAPACITY AS
ATTORNEY GENERAL OF THE STATE
OF TEXAS; TEXAS DEPARTMENT OF
LICENSING AND REGULATION;
MICHAEL ARISMENDEZ, IN HIS
CAPACITY AS EXECUTIVE DIRECTOR
OF THE TEXAS DEPARTMENT OF          §   October 13, 2022
LICENSING AND REGULATION; BRAD
BOWMAN, IN HIS CAPACITY AS
GENERAL COUNSEL OF THE TEXAS
DEPARTMENT OF LICENSING AND
REGULATION; AND TEXAS
COMMISSION ON LICENSING AND
REGULATION, Appellees               §   Memorandum Opinion by Justice Kerr


                              JUDGMENT
       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr